Citation Nr: 1032758	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-42 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and with assistance of a VA interpreter



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to August 1952.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision of the Department of Veterans 
Affairs (VA) Pension Maintenance Center (PMC) in St. Paul, 
Minnesota.  The case is otherwise in the jurisdiction of the 
Honolulu, Hawaii Regional Office (RO).

In July 2010, the appellant testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  At that time she was not represented.  The 
VA interpreter and the undersigned spoke with the appellant and 
her daughter about getting representation to assist in the filing 
of pertinent documents.

The Board notes that in July 2010, after the hearing, the 
appellant submitted a VA form 21-22 appointing the Hawaii Office 
of Veterans Services as the appellant's representative.  That 
organization has not had an opportunity to make a presentation 
and has not otherwise had a chance to review the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO and/or the PMC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The PMC terminated the appellant's death pension benefits 
effective February 1, 2006, because the appellant's countable 
income and net worth exceeded the maximum amount allowed by law.  
It has been indicated that she had some friend help with filling 
out the various forms, but that she does not read and write 
English well.

The Board notes that in July 2010, after the hearing and after 
obtaining representation, the appellant submitted an additional 
VA form 21-8416, medical expense report for 2009 that the RO has 
not yet considered.  This evidence has not been considered by the 
RO/PMC/AMC, and no waiver of initial RO consideration is 
currently of record.  The RO/AMC/PMC must review this evidence 
and issue a supplemental statement of the case if the matter 
remains denied.  38 C.F.R. §§ 19.37, 20.1304 (2009). 

In addition, the appellant indicated during the July 2010 Board 
hearing that she may not have submitted all copies of receipts 
for her medical expenses.  Thus, the Board finds that a remand is 
also warranted to afford the appellant additional opportunity to 
submit outstanding receipts of medical expenses or other possible 
deductions to her income.  This action will give the appellant's 
newly appointed representative an opportunity to assist the 
appellant in obtaining pertinent documents for submission and 
consideration for the last several years.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send a VCAA notice letter to the 
appellant and her representative relative to 
her claim for improved death pension 
benefits.  They should be given a reasonable 
opportunity to respond to the notice, and any 
new or additional (i.e., non-duplicative) 
evidence received should be associated with 
the record on appeal.  The appellant should 
be specifically requested to submit all 
copies of medical expenses not yet associated 
with the claims file.  Any other pertinent 
deductions from income should also be 
considered.

2.  Thereafter, the RO/AMC/PMC should 
readjudicate the appellant's claim for 
improved death pension benefits.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
provided with a SSOC.  An appropriate period 
of time should be allowed for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

